IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10701
                         Summary Calendar



ROBERT LEE HENDERSON,

                                         Plaintiff-Appellant,

versus

DALLAS POLICE DEPARTMENT; ET AL.,

                                         Defendants,

DALLAS POLICE DEPARTMENT; RICHARD HUDSON,
Ricky; JOHN T. MEANS; PAUL A. DEMAAGD,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:99-CV-1769-P
                       --------------------
                          March 26, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Robert Lee Henderson appeals the district court’s dismissal

of his 42 U.S.C. § 1983 complaint.   Henderson’s motion for leave

to supplement the record on appeal is DENIED.

     Henderson’s contentions that the district court denied his

motion to add the City of Dallas as a party defendant, determined

that service of process on the City of Dallas was insufficient,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 00-10701
                                   -2-

and denied discovery are frivolous.     Henderson has abandoned any

challenge to the dismissal of his complaint against the unserved

defendants by failing to brief the issue sufficiently.        See Cinel

v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994).

     Henderson challenges the district court’s determination that

Officer Demaagd and Officer Means were entitled to qualified

immunity on his false arrest claims.      The district court did not

err in determining that Demaagd and Means acted with objective

reasonableness on information provided by another officer.

See Bennett v. City of Grand Prairie, 883 F.2d 400, 410 (5th Cir.

1989).    Henderson did not establish that Means was liable for his

supervisory role.    See    Thompkins v. Belt, 828 F.2d 298, 303-04

(5th Cir. 1987).

     Henderson does not identify a policy or custom related to

the alleged violation of his constitutional rights, and he does

not establish an actionable violation attributable to the

individual defendants.     Accordingly, the district court properly

dismissed his claims against the City of Dallas.        See

Olabisiomotosho v. City of Houston, 185 F.3d 521, 528-29 (5th

Cir. 1999).

     The district court did not err in denying Henderson’s motion

for summary judgment.      See Fed. R. Civ. P. 56(c).   Henderson has

failed to brief sufficiently his claims concerning the following

issues:   false imprisonment and malicious prosecution, the Texas

concealed handgun law; the failure to provide Miranda v. Arizona,

384 U.S. 436 (1966), warnings; the acceptance of hearsay; the

expungement of his record; the denial of his motions; and the
                           No. 00-10701
                                -3-

weight afforded to Pamela Scott’s affidavit.   Accordingly, he has

abandoned these issues.   See Cinel, 15 F.3d at 1345.   The

judgment of the district court is affirmed.

     AFFIRMED; MOTION DENIED.